Judgment unanimously affirmed. Memorandum: We have examined defendant’s contentions on appeal and find them to be without merit. The court did not allow improper opinion testimony. The witness merely explained the circumstances of defendant’s second statement to police. In any event, the testimony, if erroneously admitted, was harmless (see, People v Crimmins, 36 NY2d 230). Moreover, defendant was not entitled to a directive limiting the prosecutor’s cross-examination of him at the suppression hearing (see, People v Kennedy, 70 AD2d 181; People v Blackwell, 128 Misc 2d 599). Finally, the sentencing court did not abuse its discretion in sentencing defendant to concurrent terms of 25 years to life on three counts of murder in the second degree. (Appeal from judgment of Supreme Court, Monroe County, Mark, J. — murder, second degree.) Present — Dillon, P. J., Denman, Green, Pine and Balio, JJ.